DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the filing of 1/15/2020. Claims 1-30 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haase (US 1706605 A).
	Regarding claim 1, Wu discloses an assembly comprising: a platform (4 – Fig. 1); first and second parallel posts (two of 5 – Fig. 1) projecting from the platform (pg. 1, lines 39-43); and a pillar (the unlabeled bolt projecting from the center of 4 in Fig. 1) projecting from the platform (see Fig. 1) in a position equidistant from each of the posts and forward of an imaginary line between the posts such that the posts and the pillar are in a triangular arrangement (the pillar is at the center of the platform with the posts spaced around the center at the same radius from the center, see Figs. 1 and 2), the pillar being shorter than the posts (see Fig. 1, the unlabeled bolt is clearly shorter than the posts).

Haase further discloses:
	Claim 2, the platform (4 – Fig. 1) is angled from horizontal such that the posts (5 – Fig. 1) and the pillar (the unlabeled bolt projecting from the center of 4 in Fig. 1) are at a same angle from horizontal (they are all angled at 90 degrees).

	Claim 3, the platform (4 – Fig. 1) is selectively movable between a first position in which the posts (5 – Fig. 1) and the pillar (the unlabeled bolt projecting from the center of 4 in Fig. 1) are non-vertical and a second position in which the posts and the pillar are vertical (see Note). Note that the platform rests on a base (1 – Fig. 1). By tilting the base, the platform is moved from a tilted position to a vertically facing position. The tilting of the platform in turn moves the posts and the pillar from a tilted (non-vertical) position to a vertical position.

	Claim 4, a base (1 – Fig. 1) to selectively support the platform (4 – Fig. 1) in either the first position or the second position (the platform is attached to the base, pg. 1, lines 36-43).

	Claim 5, the base (1 – Fig. 1) is selectively rotatable about a vertical axis. Note that the base is freestanding. Since it is freestanding, it is possible to rotate the base about the vertical axis of the base.

Allowable Subject Matter
Claims 16-30 are allowed.
Claims 6-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
5/18/2022